ORDER

TSOUCALAS, Senior Judge:
Upon consideration of defendant’s consent motion for voluntary remand, it is hereby
ORDERED that the consent motion is granted; and it is further
ORDERED that this action is remanded to the United States Department of Labor to conduct a further investigation and to make a redetermination as to whether petitioners are eligible for certification for worker adjustment assistance benefits; and it is further
ORDERED that the remand results shall be filed no later than 90 days after the date of this order; and it is further
ORDERED that plaintiffs shall file comments with the Court indicating whether they are satisfied or dissatisfied with the remand results no later than 30 days after the remand results are filed with the Court; and it is further
ORDERED that the deadline for the filing of the motion for judgment on the agency record shall be extended to 60 days after plaintiffs indicate whether they are satisfied or dissatisfied with the remand results.